Citation Nr: 1601778	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-18 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to February 3, 2006, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent from February 3, 2006, to March 26, 2008, for PTSD.



ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted the Veteran service connection for PTSD, assigning an initial 30 percent disability rating.  During the course of the appeal, the RO issued a rating decision and supplemental statement of the case (SSOC) in April 2009 in which it awarded an increased rating of 50 percent from February 3, 2006, and a temporary total disability rating for PTSD from March 2, 2008, to May 1, 2008.  In March 2013, the RO issued an additional rating decision and SSOC in which they corrected the starting date for the temporary total disability rating to March 26, 2008-the day the Veteran's inpatient PTSD treatment began-and assigned a 100 percent schedular disability rating beginning May 1, 2008.  As the 100 percent disability rating from March 26, 2008, is the highest schedular rating available for PTSD, the Board will not disturb that rating.  Thus, the only issue remaining on appeal before the Board is entitlement to an initial disability rating for PTSD in excess of 30 percent prior to February 3, 2006, and in excess of 50 percent from February 3, 2006, to March 26, 2008.


FINDINGS OF FACT

1.  For the period prior to February 3, 2006, the Veteran's PTSD was manifested by irritability, depression, anxiety, and problems with sleep that approximated occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From February 3, 2006, to March 26, 2008, the Veteran's PTSD was manifested by symptoms of irritability, isolation, depression and anxiety, panic attacks, road rage, nightmares, and problems with sleep that approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for the Veteran's service-connected PTSD were not met prior to February 3, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 50 percent for the Veteran's service-connected PTSD were not met from February 3, 2006, to March 26, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
 
The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on a claim for VA benefits.
 
In November 2005 and February 2006, prior to the issuance of the rating decision on appeal, the Veteran was issued VCAA notice pertaining to his underlying service connection claim.  An additional notice letter was provided to the Veteran in November 2006.  Since the appellate issue in this case (entitlement to assignment of higher initial ratings) is a downstream issue from that of service connection (for which the November 2005 and February 2006 VCAA letters were duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, in the letter sent to the Veteran in November 2006, notice was issued pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA, and the November 2006 letter notified the Veteran of the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of these letters fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
 
The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains lay statements of the Veteran and his former girlfriend and employer, as well as records of his ongoing post-service treatment from VA and Vet Center treatment providers.  The evidence of record also contains report of a VA examination performed in December 2006.  Such examination report is thorough and contains sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.
 
Criteria & Analysis

The Veteran contends that his PTSD is more disabling than reflected by the 30 percent disability rating initially assigned prior to February 3, 2006, and the 50 percent disability rating assigned from February 3, 2006, to March 26, 2008.
 
Relevant evidence of record consists of a VA examination conducted in December 2006, as well as records of ongoing treatment the Veteran has obtained from VA and Vet Center treatment providers.  Records of VA and Vet Center treatment reflect that the Veteran has received ongoing care for PTSD, including consistent reports of isolation, depression and anxiety, panic attacks, and problems with sleep.  At an initial mental health visit in December 2005, the Veteran complained of anxiety and insomnia twice per week but denied experiencing any suicidal or homicidal ideation.  He was seen in January 2006 for complaints of nightmares, hypervigilance, and angry outbursts; at that time, he stated that he had "problems with authority figures."  He was referred for PTSD evaluation at that time.  

Later records from 2006 through 2008 reflect ongoing complaints of anxiety, panic attacks, irritability, and problems with sleep.  At a February 3, 2006, treatment visit, the Veteran reported increased symptoms of anxiety and irritability, as well as insomnia, withdrawal, and intrusive thoughts.  He was assigned a GAF score of 53.  The next month, he reported being in a better mood and being less anxious; his GAF score was assessed as 52.  Later treatment visits in 2006 reflect similar complaints, including anxiety, irritability, anger, insomnia, and social withdrawal.  His GAF score was assessed as 52 in June 2006 and 55 in August 2006.  He was seen in October 2006 for a primary complaint of sleep problems; at that time, he reported that he was working full-time and that his symptoms were "under control for the most part."  Vet Center counseling records from 2006 through 2008 similarly reflect complaints of anxiety, depression, and insomnia, as well as occasional panic attacks.  He was seen in May 2007 for complaints of sleep problems and a mild increase in anxiety symptoms, as well as ongoing isolation.  However, at that time the Veteran reported that he remained involved in a Veterans' activist group.  His GAF score was assessed as 58 at that visit.  Similarly, at a June 2007 Vet Center evaluation, the Veteran was noted to experience anxiety, insomnia, isolation, and avoidance, but reported that he remained close with his siblings.  His GAF score was assessed at that time as 45.   

In August 2007, the Veteran was again seen for complaints of depression, anxiety, insomnia, and increased anger; at two treatment visits that month, his GAF score was assessed as 55 and 53.  However, the next month he reported that he had stopped drinking and was experiencing fewer intrusive thoughts and better sleep.  His GAF score was recorded as 60 at that time.  At a November 2007 treatment visit, the Veteran reported that he had stopped experiencing panic attacks and was in a good mood, with less anxiety and better sleep.  Similarly, in January 2008, the Veteran again reported lower anxiety and a better mood, although he stated that he was experiencing stress due to his mother's death.  His GAF score was listed as 55.  Ongoing Vet Center treatment records from 2007 to 2008 similarly document the Veteran's complaints of anxiety, sleep problems, road rage, isolation, and decreased motivation.  

The Veteran also submitted a statement in support of his claim in February 2006 in which he reported experiencing anxiety, depression, problems with sleep and concentration, as well as irritability, anger, and social isolation.  In addition, in January 2007 his former girlfriend submitted a statement indicating that the Veteran experienced mood swings, emotional detachment, insomnia, anxiety, and depression throughout their long relationship.  Further, his former employer submitted a letter in May 2006 attesting that the Veteran sometimes was unable to work a full shift due to PTSD symptoms, particularly anxiety and insomnia.  The employer also submitted a letter in June 2010 stating that the Veteran "was very even temperament and his customers always made positive statements about him" prior to his last year of work, from which he retired in February 2009.

The Veteran was afforded a VA examination in December 2006.  At that time, he reported that his main complaints were anxiety and panic.  He stated that he had difficulty falling asleep but that he only occasionally experienced nightmares.  He also stated that loud noises triggered intrusive thoughts, which left him anxious and hyper-aroused.  He also reported hypervigilance, irritability, and road rage and stated that he had experienced several panic attacks per week since his girlfriend left him.  The examiner noted, however, that the Veteran regularly socialized with friends and was "relatively active."  He stated that he was working full-time but said that he was successful at his job due to his ability to work independently.  He reported that on occasion he would become "over-stressed from work pressure" and have to take leave from work.  Mental status evaluation showed no impairment in communication or thought content or processes, and the Veteran's abstract reasoning, concentration, and memory were all within normal limits.  He reported suicidal ideation when his relationship ended but stated none was present at the time of examination.  The examiner diagnosed PTSD with panic attacks and assigned a GAF score of 53.  In so finding, the examiner stated that the Veteran's primary symptoms were anxiety and panic attacks, which worsened under stress.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.
 
The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).
 
In the June 2006 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating").  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Regarding the claim for an initial disability rating in excess of 30 percent for the period prior to February 3, 2006, upon review of the relevant evidence, the Board finds that the Veteran's PTSD did not warrant a disability rating in excess of the 30 percent initially assigned.  In so finding, the Board finds persuasive the records from the Veteran's VA and Vet Center treatment in 2005 and January 2006.  In that connection, the Board notes in particular that at his December 2005 initial VA mental health visit, the Veteran complained of anxiety and insomnia but raised no other psychiatric complaints.  Similarly at his January 2006 Vet Center visit, the Veteran reported nightmares, hypervigilance, and anger, as well as "problems with authority figures."  However, the Veteran did not report any symptoms as difficulty in orientation, understanding complex commands, or impaired judgment, speech, memory, or abstract thinking.  Further, he specifically denied experiencing any suicidal or homicidal ideation at the December 2005 treatment visit.  The Board notes that the documented symptoms more closely align with the symptomatology typical of the criteria for a 30 percent disability rating, as discussed above.  The Board finds that the reported symptoms amount to no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, warranting no more than the 30 percent disability rating initially assigned.  The Board finds the evidence from the Veteran's VA and Vet Center treatment visits persuasive in reaching its conclusion that an initial disability rating in excess of 30 percent is not warranted for the Veteran's PTSD for the period prior to February 3, 2006.

Turning to the period from February 3, 2006, to March 26, 2008, the Board finds that the Veteran's PTSD was been consistent with the criteria for a 50 percent rating throughout this period, and that a higher rating is thus not warranted.  In that connection, the Board notes that the Veteran was treated on multiple occasions by VA and Vet Center treatment providers for complaints of irritability, anxiety and depression, nightmares and intrusive thoughts, insomnia, difficulty sleeping, and social withdrawal-symptoms identical to those reported to the December 2006 VA examiner.  Hence, for the period from February 3, 2006, to March 26, 2008, the Board finds that the Veteran's PTSD more nearly approximated the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by his anxiety, irritability, disturbances of motivation and mood, social isolation, and problems sleeping.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the Veteran's ongoing anxiety, as well as problems sleeping, irritability, panic attacks, isolation, and disturbances of motivation and mood.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2015).  Nonetheless, upon review of the evidence discussed above, the Board finds that, for the period from February 3, 2006, to March 26, 2008, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130 (Diagnostic Code 9411).  The evidence indicates that the Veteran consistently experienced this level of symptomatology for the period from February 3, 2006, to March 26, 2008.  Therefore, a rating in excess of the 50 percent disability rating assigned is not warranted for that period.

In that connection, the Board notes that there is no evidence that the Veteran had problems tantamount to obsessive or ritualistic behavior that interfered with his routine activities.  There is, further, no evidence that the Veteran at any time displayed stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  Further, although at the December 2006 VA examination the Veteran reported passing suicidal ideation following the end of his relationship, he has regularly been found not to display active suicidal ideation or intent, and his VA examiner and treatment providers have concluded that he does not pose a danger to himself or others.  Further, he did not display psychotic symptoms at any time during the period in question.  In addition, at no time has any treatment provider or examiner noted the Veteran to have illogical, obscure, or irrelevant speech, as identified in the General Rating Formula for Mental Disorders.  The exhibited symptoms (and those not manifested) strongly suggest that he did not experience deficiencies in most area as is required for a 70 percent rating.  Rather, for the period from February 3, 2006, to March 26, 2008, his difficulties were akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that during the entirety of the appellate period in question, the Veteran was not found to have deficiencies in most areas-work, school, family relations, judgment, thinking, and mood.  Thus, the Board finds that higher ratings are not warranted.

The Board acknowledges that there was some evidence of occupational and social impairment during the appeal period; in addition, the Veteran has reported that he does not often socialize, particularly since his relationship ended.  Nevertheless, the Veteran has reported that he continues to be involved with a Veterans' activist group and maintains relationships with his siblings.  He also continued to maintain full-time employment throughout the period in question, with positive customer and employer reviews.  As discussed above, at no time during the period on appeal did he exhibit impairment of thought processes, and he was not so irritable as to have periods of violence.  Also, he was able to communicate without speech problems of the kind contemplated by the criteria for a higher rating.  The Board thus finds that the kinds of problems he experienced during the period in question are most like those set forth in the criteria for a 50 percent rating.  Consequently, the Board finds that, for the period from February 3, 2006, to March 26, 2008, the preponderance of the evidence is against the claim for a rating in excess of 50 percent for PTSD.  

The Board also finds that although the Veteran's occupational and social functioning has been impaired throughout the period at issue, the evidence establishes that his overall level of symptomatology did not rise to the level of total occupational and social impairment.  Problems akin to gross impairment of thought processes or communication were not shown at any time during the period on appeal.  To the contrary, the Veteran was consistently found to have normal thought processes, with no delusions or problems with orientation or activities of daily living, throughout the period on appeal.  In addition, the Veteran was not found, by any physician or examiner, to experience any irrelevant, illogical, or obscure speech.  His VA treatment providers found no differently in their reports of treatment throughout the appellate period.  In view of the lack of symptomatology consistent with a total disability rating, the Board finds that an evaluation of 100 percent was not warranted at any time during the period on appeal.
 
In its analysis, the Board has considered the GAF scores assigned to the Veteran in the December 2006 VA examination, as well as at his multiple VA treatment visits, at which he was consistently assigned scores ranging from 52 to 60.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).
 
The DSM-IV identifies scores in the ranges of 41-50 as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  Scores in the range of 51-60 are identified as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  Scores in the range of 61-70 are described as "mild symptoms" such as depressed mood and mild insomnia with some difficulty in social, occupational, or school functioning but with the ability to maintain some meaningful interpersonal relationships.
 
The Board notes here that the Veteran has not displayed such symptoms as active suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Rather, as discussed above, and despite the single instance of suicidal ideation, he has consistently been found not to pose a danger of acting on such thoughts, and he has never been found to engage in obsessional rituals that interfere with activities of daily living.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he was noted at the December 2006 VA examination to be "relatively active" and regularly socializing with friends.  Similarly, he reported at a June 2007 treatment visit that he maintained good relationships with his siblings.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular his assessed levels of occupational and social impairment-leads the Board to conclude that a rating in excess of the 30 percent initially assigned prior to February 2, 2006, or the 50 percent assigned from February 3, 2006, to March 26, 2008, is warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 30 percent and 50 percent ratings initially assigned.  

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that, for the initial period prior to February 3, 2006, the Veteran's service-connected PTSD warranted an initial disability rating no higher than the 30 percent initially assigned.  The Board further finds that the Veteran's PTSD warranted a rating no higher than the 50 percent rating assigned from February 3, 2006, to March 26, 2008.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time during the period at issue was the Veteran's PTSD shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there was an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's PTSD, without consideration of other disabilities, rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board notes further that the Veteran has alleged an inability to retain employment due to his service-connected PTSD.  In Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board must thus consider the TDIU issue as part of the Veteran's claim for increase.  Id.; VAOGCPREC 06-96, 61 Fed. Reg. 66,749 (1996).  As discussed above, however, the Veteran has been in receipt of a 100 percent disability rating for PTSD since March 26, 2008-nearly a year prior to his retirement from work due to PTSD symptoms in February 2009.  As the Veteran was successfully maintaining full-time employment until February 2009, the Board finds that a TDIU is not warranted for the appeal period at issue in this case, which ends on March 26, 2008.  Further, as the Veteran's assertions regarding his inability to work rely solely on his service-connected PTSD symptomatology, the issue of entitlement to a TDIU is rendered moot by the assignment of the 100 percent schedular disability rating for the Veteran's PTSD.  See Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

Entitlement to an initial disability rating in excess of 30 percent prior to February 3, 2006, for PTSD is denied.

Entitlement to a disability rating in excess of 50 percent from February 3, 2006, to March 26, 2008, for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


